             Case 1:18-cv-02254-JEB Document 32 Filed 12/17/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
MASDAR SOLAR & WIND                               )
COOPERATIEF U.A.,                                 )
                                                  )
                                                  )
                      Petitioner,                 )
                                                  )
                v.                                )       Civil Action No. 1:18-cv-2254 (JEB)
                                                  )
THE KINGDOM OF SPAIN,                             )
                                                  )
                                                  )
                      Respondent.                 )
                                                  )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Order dated September 18, 2019, Petitioner Masdar Solar &

Wind Cooperatief U.A. (“Masdar”) and Respondent the Kingdom of Spain (“Spain”)

(collectively “the Parties”) submit the following status report regarding proceedings before the

International Centre for the Settlement of Investment Disputes (“ICSID”) to annul the Award at

issue in this case.

        1.      On December 4, 2019, the ICSID ad hoc annulment committee held a hearing on

the question of whether to continue the stay of enforcement of the Award.

        2.      Yesterday, on December 16, 2019 Spain submitted its Memorial on Annulment to

the ICSID ad hoc annulment committee.
         Case 1:18-cv-02254-JEB Document 32 Filed 12/17/19 Page 2 of 2



Dated: December 17, 2019                Respectfully submitted,


MASDAR SOLAR & WIND                     KINGDOM OF SPAIN
COOPERATIEF U.A.

By its attorneys,                       By its attorneys,

/s/ Jacob S. Pultman                    /s/ Nicholas M. Renzler
                                        Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                       dcsmith@foleyhoag.com
                                        Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                            nrenzler@foleyhoag.com
1101 New York Avenue, NW                Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                    dtsutieva@foleyhoag.com
Telephone: 202-683-3800                 FOLEY HOAG LLP
Facsimile: 202-683-399                  1717 K Street, NW
                                        Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)         Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)        Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                           MA0017)
                                        aschwartz@foleyhoag.com
Attorneys for Petitioner                Andrew B. Loewenstein (D.D.C. Bar No.
                                            MA0018)
                                        aloewenstein@foleyhoag.com
                                        FOLEY HOAG LLP
                                        Seaport West
                                        155 Seaport Boulevard
                                        Boston, MA 02210-2600
                                        Tel: 617-832-1000
                                        Fax: 617-832-7000

                                        Attorneys for Respondent
